 

Exhibit 10.1

 



AMENDMENT DATED MARCH 31, 2017, TO THE SECOND

AMENDED LETTER LOAN AGREEMENT AND THE SECOND AMENDED

PROMISSORY NOTE, BOTH DATED NOVEMBER 13, 2014

 

This Amendment to that certain Second Amended Letter Loan Agreement and that
certain Second Amended Promissory Note, both dated December 13, 2014, between
CATI Operating, LLC (“CATI”), as assignee of Lucas Energy, Inc. – now known as
Camber Energy, Inc. (“CEI”) – and Louise H. Rogers, an individual as her
separate property (“Rogers”), is entered into and made effective as of the 31st
day of March, 2017, assuming all conditions described below are first met. This
document is referred to as the “March 2017 Amendment.”

 

Recitals

 

On or about November 18, 2014, to be effective November 13, 2014, CEI and Rogers
entered into the Second Amended Letter Loan Agreement (“2d LLA”) and the Second
Amended Promissory Note (“2d Note”). On August 12, 2015, CEI and Rogers entered
into an amendment to the 2d Note and 2d LLA extending the maturity date to
September 13, 2015, and including other changes. On August 28, 2015, CEI and
Rogers entered into another amendment to the 2d Note and 2d LLA extending the
maturity date to October 31, 2016, and including other changes. On or about
December 14, 2015, CEI, Rogers, and CATI entered into several agreements under
which CEI assigned all of its oil and gas properties and related rights to CATI
and CATI became the assignee of CEI under the 2d LLA and the 2d Note (as well as
the other Loan Documents). On October 31, 2016, CATI and Rogers entered into an
agreement extending the maturity date of the 2d LLA and the 2d Note to January
31, 2017. On January 31, 2017, CATI and Rogers entered into an agreement
extending the maturity date of the 2d LLA and the 2d Note to April 30, 2017. All
references to the 2d LLA and the 2d Note include the August 12, 2015 and August
28, 2015, amendments, the December 14, 2015, amendments and assignments, and the
October 31, 2016, and January 31, 2017, maturity extension agreements. CATI and
Rogers now desire to again extend the maturity date of the 2d LLA and the 2d
Note in exchange for good and valuable consideration to Rogers as set forth
below.

 

Terms of March 2017 Amendment

 

In exchange for CATI’s immediate payments of the amount of $9,000.00 to Rogers
and $9,000.00 to Robertson Global Credit, LLC, CATI and Rogers desire to amend
the Maturity Date as that term is defined in the 2d LLA and the 2d Note (as
previously amended) from April 30, 2017, to July 31, 2017. These payments shall
be wired as instructed by counsel for Rogers no later than 12:00 noon on Friday,
March 31, 2017. Upon receipt of both of these payments by the intended
recipients by this deadline, this March 2017 Amendment becomes effective. If
these payments are not made by this deadline, this Amendment is void and of no
force or effect.

 

All capitalized terms in this March 2017 Amendment shall have the meaning given
in this document, and if not defined in this document, they shall have the
meaning given in the 2d LLA in its Schedule A entitled “Definitions.”

 



 

 

 

This March 2017 Amendment is intended to be a part of the 2d LLA and the 2d Note
(and all of the other Loan Documents) (as amended), effective as of March 31,
2017, assuming all payments described above have been timely made.

 

CATI and Rogers have duly executed this March 2017 Amendment as of the dates set
forth beside their respective signatures.

 

CATI and Rogers agree that electronic signatures shall bind them to the same
extent as an original signature. This March 2017 Amendment may be executed in
multiple counterparts, which together create a single document.

 

 

CATI Operating, LLC

By Camber Energy, Inc., its sole Member 

 

By: /s/ Anthony C. Schnur   Date of Signature:  March 31, 2017   Anthony C.
Schnur, Chief Executive Officer    

 

 

Louise H. Rogers

 

/s/ Louise H. Rogers SEC   Date of Signature:  March 30, 2017 Louise H. Rogers  
  By Sharon E. Conway as her attorney-in-fact    

 

 

 



Amendment Dated March 31, 2017, to the Second Amended Letter Loan

Agreement and the Second Amended Promissory Note, Both Dated November 13, 2014

Rogers - CATI/March 31, 2017

Page 2 of 2





 



 

